UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8111


DAVID LEE GARNER,

                  Plaintiff - Appellant,

             v.

COLUMBIA CARE CENTER,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:07-cv-03653-TLW)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lee Garner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Lee Garner seeks to appeal the district court’s

order     adopting    the    recommendation       of   magistrate        judge   and

dismissing     his     42    U.S.C.     § 1983    (2006)     complaint      without

prejudice.     Because Garner may amend his complaint to cure the

defects    identified       by   the   district   court,     we   find    that   the

dismissal     order    is    interlocutory       and   not   appealable.         See

Chao v. Rivendell Woods, Inc. 415 F.3d 342, 345 (4th Cir. 2005);

Domino Sugar Corp. v. Sugar Workers Local Union, 392, 10 F.3d

1064,   1066-67      (4th   Cir.   1993).     Accordingly,        we   dismiss   the

appeal for lack of jurisdiction.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          DISMISSED




                                         2